DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
A display device, as described in (Fig 1). 
A display device, as described in (Fig 2).
A display device, as described in (Fig 3).
A display device, as described in (Fig 4).
A display device, as described in (Fig 5).
A display device, as described in (Fig 6).
A display device, as described in (Fig 7).
A display device, as described in (Fig 8).

The species of different structure, Species M.I-M.VIII, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.VIII, mutually exclusive features of “, the display device may include a substrate 10, a pixel defining layer 100, a first electrode 110, a hole injection layer 120, a light emitting layer 130, an electron injection layer 140, a 150 and an encapsulation layer 160”, as disclosed in (Fig 1) ", in Species M.I, and, features of “the upper surface of the hole injection layer 120a may have a first fixing point P8 in contact with the pixel defining layer 100. The first fixing point P8 may be a highest point of the upper surface of the hole injection layer 120a. The upper surface of the hole injection layer 120a may have a lowest point P9. The upper surface of the hole injection layer 120a may have a starting point P7 of a central (e.g., center) flat portion. A height of the starting point P7 may be lower than a height of the first fixing point P8 and higher than a height of the lowest point P9. The upper surface of the hole injection layer 120a may be formed as a ‘W’ shape (e.g., may have a ‘W’ shape) in which the central (e.g., center) flat portion has a wider width (e.g., horizontal width) than that of curvature portions of the opposite sides of the upper surface of the hole injection layer 120a.”, as disclosed in (Fig 2)", in Species M.II and, features of “ a hole transport layer 170 is added between the hole injection layer 120 and the light emitting layer 130. Accordingly, description of repeated elements may not be repeated”, as disclosed in (Fig 3) ", in Species M.III, and, features of “the upper surface of the hole injection layer 120a may have the first fixing point P8 in contact with the pixel defining layer 100. The first fixing point P8 may be the highest point of the upper surface of the hole injection layer 120a. The upper surface of the hole injection layer 120a may have the lowest point P9. The upper surface of the hole injection layer 120a may have the starting point P7 of the central (e.g., center) flat portion. The height of the starting point P7 may be lower than the height of the first fixing point P8 and higher than the height of the lowest point P9. The upper surface of the hole injection layer 120a may be formed as the ‘W’ shape (e.g., may have the ‘W’ 120a.”, as disclosed in (Fig 4)", in Species M.IV, features of “an electron transport layer 180 is added between the electron injection layer 140 and the light emitting layer 130.”, as disclosed in (Fig 5)", in Species M.V, features of “ the upper surface of the hole injection layer 120a may have the first fixing point P8 in contact with the pixel defining layer 100. The first fixing point P8 may be the highest point of the upper surface of the hole injection layer 120a. The upper surface of the hole injection layer 120a may have the lowest point P9. The upper surface of the hole injection layer 120a may have the starting point P7 of the central (e.g., center) flat portion. The height of the starting point P7 may be lower than the height of the first fixing point P8 and higher than the height of the lowest point P9. The upper surface of the hole injection layer 120a may be formed as the ‘W’ shape (e.g., may have the ‘W’ shape) in which the central (e.g., center) flat portion has a wider width than that of the curvature portion of the both sides of the upper surface of the hole injection layer 120a.”, as disclosed in (Fig 6)", in Species M.VI, features of “ the hole transport layer 170 and the electron transport layer 180 are added ” (Fig 7)", in Species M.VII ",  and features of “shape of the upper surface of the hole injection layer 120a. ” (Fig 8)", in Species M.VIII.  Therefore, the Species M.I - M.VIII, are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898